IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THEODORE ZIMMERMAN, EXECUTOR                 : No. 546 MAL 2021
OF THE ESTATE OF JOYCE A.                    :
ZIMMERMAN AND THEODORE                       :
ZIMMERMAN IN HIS OWN RIGHT,                  : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
ST. MARY MEDICAL CENTER, CENTER              :
FOR COLON AND RECTAL HEALTH, INC.            :
AND/OR INDIVIDUAL DR. DAVID                  :
SCHAFFZIN, NEPHROLOGY AND                    :
HYPERTENSION ASSOCIATES, PC,                 :
AND/OR INDIVIDUAL CHRISTOPHER                :
FRANKEL, M.D.,                               :
                                             :
                    Respondents              :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of April, 2022, the Applications for Leave to File Reply

are GRANTED, and the Petition for Allowance of Appeal is DENIED.